Citation Nr: 1535058	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J. Fussell
INTRODUCTION

The Veteran had active service from March 1696 to September 1970 and from November 1976 to August 1978.  During his first period of military service in the U.S. Marine Corps he served in the Republic of Vietnam.  His military decorations included the Vietnam Campaign Medal, the Vietnam Service Medal, the Combat Action Ribbon, and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) from a December 2011 fating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted death pension benefits but denied entitlement to service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that he sustained fragment wounds in combat.  He never filed a claim for VA disability compensation during his lifetime and never sought or received VA treatment.  In fact, the appellant stated in March 2011 that the Veteran had never been treated at a VA hospital and that prior to his death he had not filed a claim with VA.  He had been diagnosed with pancreatic cancer in February 2009 and expired in April 2009.  

The death certificate shows that the Veteran died on April [redacted], 2009, at that age of 59, and the immediate cause of death was metastatic pancreatic carcinoma of 6 weeks duration.  No other condition or disease was listed as causing or contributing to his death and no autopsy was performed.   

The appellant contends that the Veteran's in-service exposure to herbicides in Vietnam caused or contributed to his development of his fatal pancreatic carcinoma which spread to his liver.  In her notice of disagreement (NOD) she reported that the Veteran had been diagnosed with diabetes in the "last days of his life."  Even though the death certificate does not list diabetes mellitus as causing or contributing to the Veteran's death, she notes that diabetes is presumptively due to in-service herbicide exposure and, so, his in-service herbicide exposure contributed to his development of diabetes.  

The RO conceded that the Veteran served in the Republic of Vietnam and, so, was exposed to herbicides.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, certain listed diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The presumptive diseases listed at 38 C.F.R. § 3.309(e) include diabetes mellitus type II (adult-onset diabetes) but do not include pancreatic cancer.  

38 C.F.R. § 3.307(d) provides that:

Evidence which may be considered in rebuttal of service incurrence of a disease listed in Sec. 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression ``affirmative evidence to the contrary'' will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service. 

Records of the Palms of Pasadena show that the Veteran was hospitalized from the 27th of March to April [redacted], 2009.  The diagnoses were bilateral cerebral infarct with terminal neurological condition; metastatic pancreatic carcinoma; pneumonia; diabetes mellitus; and hypothyroidism.  Clinical records of that hospitalization show that the Veteran was given injections of insulin.  

The appellant has submitted a July 2011 statement from her family physician which states "I believe exposure to Agent Orange is a likely contributing cause to my former patient['s] [the Veteran's] pancreatic cancer."  No additional information or rationale was set forth.  

On the other hand, an opinion was obtained in November 2011 from a VA physician.  The question posed was "[d]id exposure to agent orange during [V]ietnam service cause or substantially contribute to veteran's death?"  After reviewing the record, it was stated that the "veteran's death IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF [sic] exposure to agent orange during [V]ietnam service? [sic]."  The stated rationale was that "[p]ancreatic cancer is not one of the diseases associated with exposure to herbicide agents and is not subject to presumptive service connection under governing criteria 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  There is also not enough evidence in the medical literature to support the notion that this veteran's pancreatic cancer was causally related to his Agent Orange exposure."  

It was further stated that "[t]here are no scientific peer reviewed studies to date that have found a link between pancreatic cancer and exposure to agent orange in Vietnam veterans.  The Institute of Medicine concludes that there is inadequate/insufficient evidence to determine whether an association exists between [sic] GI cancers (esophagus, stomach, pancreas, colon, rectum) and exposure to herbicides, including agent orange."  Citation was made to Frumkin H. Agent Orange and cancer: an overview for clinicians.  CA Canc J. Clin. 2003; 53:245-255, and to the Institute of Medicine, Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides.  The Veterans Agent Orange: Update 2008.  Washington: National Academy Press, 1999.  

The Board observes that the fact that the Veteran had pancreatic cancer could suggest that the Veteran's diabetes was due to nonservice-connected pancreatic cancer, as opposed to in-service herbicide exposure, inasmuch as the record makes no reference to the Veteran's having diabetes until after he developed pancreatic cancer.  See 38 C.F.R. § 3.307(d).  

The Veteran's service representative, while acknowledging that pancreatic cancer was first found in February 2009, asserts that there was some indication in the record that it may have developed as early as 2008 and that there was some speculation that the cancer may have been primary to the stomach (although cancer of the stomach is also not presumptively due to in-service herbicide exposure).  It is also asserted that the law relative to combat, i.e., 38 U.S.C. § 1154(b) must be applied, citing Reeves v. Shinseki, 682 F.3d. 988 (Fed.Cir. 2012).  However, while the Board acknowledges that the Veteran participated in combat, it is not explained how this specific law is relevant inasmuch has there has been no lay evidence that either diabetes or pancreatic cancer were incurred during service.  

In any event, the service representative contested the competence of the VA physician rendering the November 2011 opinion, stating that the physician listed his title as "Dr.PH" indication a "Doctor of Public Health."  It was asserted that an opinion should have been obtained from an oncologist.  Moreover, the service representative essentially alleges that the VA physician rested his opinion solely on the fact that pancreatic cancer is not a disease listed as being presumptively due to herbicide exposure.  In this regard, the Board notes that in Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) it was held that "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely [emphasis added] because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  

It was also contended that the query posed to the VA physician was incorrect.  Specifically, because the Veteran had diabetes in the last days of his life, and diabetes is presumptively due to herbicide exposure, a supplemental opinion should have been requested addressing "the relationship between the diabetes and pancreatic cancer."  

The service representative also cited research done on the Internet, i.e., the Pancreatic Cancer Action Network www.pancan.org.  It was stated that an article t this website, entitled Diabetes and Pancreatic Cancer, yielded the following information: 

Diabetes may be either a risk factor or a symptom of pancreatic cancer.  Pancreatic cancer is more likely to occur in people who have long-stand-ing (over 5 years) diabetes than in people who do not have diabetes.  In pancreatic patients who have had diabetes for less than five years, it is un-clear if the diabetes contributed to the cancer or if the pancreatic cells caused diabetes.  

The service representative noted that the foregoing information had not been reviewed by the RO but that the Substantive Appeal, VA Form 9, in this case was received after February 2, 2014, having been received in January 2014.  

In this regard, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)) provides that for all substantive appeals received on or after February 2, 2013, if the claimant or representative submits additional evidence it shall be subject to initial review by the Board and without consideration by the AOJ unless such initial AOJ review is requested in writing.  As to this, the service representative stated that:

This material has not been reviewed by the AOJ.  A waiver of AOJ consideration is not needed because the widow's substantive appeal was submitted after February of 2013 and this evidence was submitted by this organization acting in our capacity as the widow's representative.  See 38 U.S.C. § 7105(e)(1).  

From this, it appears that the service representative has not requested that the AOJ initially review such evidence or information.  

The service representative has indicated that it is not clear whether the diabetes came first and contributed to the development of the pancreatic cancer or whether the cancer came first and caused the diabetes.  For this reason, it was request that an outside opinion either from the Veterans Health Administration (VHA) or an independent medical expert (IME) opinion be obtained, from a physician who is either an endocrinologist or an oncologist, or both, to determine the relationship between the herbicide-related disorder of diabetes and the development of pancreatic cancer, specifically whether the Veteran's diabetes caused or aggravated the fatal pancreatic cancer.  Implicitly, it is asserted that the diabetes is related to in-service herbicide exposure and although present only for the last few days of the Veteran's life, it so debilitated him as to be unable to resist the fatal pancreatic cancer.  

The Board notes that 38 C.F.R. § 3.312 provides that: 

(b) Principal cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  

(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  

She should be, and hereby is, informed that it would be helpful if her private family physician were to provide a written statement explaining why he believes that the Veteran's in-service exposure to herbicides, e.g., Agent Orange, contributed to the development of pancreatic cancer.  

She should also be, and hereby is, informed that it would be helpful if her private family physician were to provide a written statement explaining the likelihood, i.e., the probability, that the Veteran's diabetes was due to in-service herbicide exposure as opposed to being due to pancreatic cancer; particularly in light of there being no evidence of diabetes until after the development of the fatal pancreatic cancer or otherwise impacted upon his death, e.g., so debilitated him as to cause the Veteran to be materially less capable of resisting the effects of the fatal pancreatic cancer or had a material influence in accelerating his death.  

Based on the response and after obtaining any appropriate release from the appellant, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claim file.  

If, after making reasonable efforts to obtain named records, such records cannot be obtained, notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  Arrange for the claim file to be reviewed by an appropriate clinician for the purpose of addressing the potential etiology(ies) of the Veteran's pancreatic cancer and diabetes.  It would be helpful if the opinion were rendered by either an endocrinologist or an oncologist.  

The clinician should review the entire record.  

The clinician is requested to render an opinion as to whether it is as likely as not that the Veteran's in-service exposure to herbicides caused or contributed to the development of the Veteran's fatal pancreatic carcinoma.  

The clinician is requested to render an opinion as to whether it is as likely as not that the Veteran's in-service exposure to herbicides caused or contributed to the development of the Veteran's diabetes mellitus.  

In addressing the etiology of the Veteran's diabetes, the clinician is requested to clarify the impact, if any, of the Veteran's fatal pancreatic carcinoma upon the development of his diabetes mellitus in light of his in-service herbicide exposure as well as the fact that diabetes is first shown only after the development of the fatal pancreatic cancer.  

If the Veteran's diabetes is not due to his service-connected pancreatic cancer, the clinician is request to render an opinion as to whether it is as likely as not the Veteran's diabetes caused or contributed to his death. 

With respect to whether the diabetes contributed to the Veteran's death it is requested that an opinion be rendered as to whether diabetes resulted debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the fatal pancreatic cancer or had a material influence in accelerating his death.  

The clinician must provide the rationale for any opinion expressed, preferably with discussion of the prior opinion of the appellant's private physician.  

The opining clinician's attention is drawn to the holding in Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) it was held that "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely [emphasis added] because the statistical analysis" is not permissible.  

3.  Thereafter, the RO should readjudicate the claim of service connection for the cause of the Veteran's death based upon all additional evidence received.  If the benefit is not granted, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

